Judgment, Supreme Court, New York County, entered on February 16, 1972, which, in part, directed that respondent conduct hearings pursuant to subdivisions 5 and 7 of section 2573 of the Education Law, unanimously modified, on the law, to the extent of striking therefrom the third and fourth decretal paragraphs which pertain to such hearings and so much of the fifth paragraph referring to such hearings, and otherwise affirmed, without costs and without disbursements. The diverse issues raised by petitioner in her present article 78 proceeding are either premature or, as to those properly before the court, have already been determined adversely to her in a prior proceeding brought by her pursuant to article 78, in the Supreme Court, Kings County. (Matter of Asheroff v. Board of Educ., N. Y. L. J., June 18, 1969, p. 19, col. 4, affd. 33 A D 2d 992, affd. 29 N Y 2d 538.) Concur — Stevens, P. J., MeCivern, Murphy, Steuer and Capozzoli, JJ.